DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No.16/642,032. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 3-8, and 12-17 are to be found in copending Application claims 1-18 (as the application claims 1, 3-8, and 12-17 fully encompasses copending Application claims 1-18).  The difference between the application claims 1, 3-8, and 12-17 and the copending Application claims 1-18 lies in the fact that the copending In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 3-8, and 12-17 are anticipated by claims 1-18 of the copending Application, it is not patentably distinct from claims 1-18 of the copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2019/0229298 A1, hereinafter refer to Shi) in view of Kim (U.S. 2021/0066635 A1, hereinafter refer to Kim). 
Regarding Claim 1: Shi discloses a preparing method of a perovskite organic light-emitting diode (see Shi, Figs.1-7 as shown below and ¶ [0002]), comprising following steps: 

    PNG
    media_image1.png
    588
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    181
    482
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    182
    449
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    456
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    173
    453
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    180
    469
    media_image7.png
    Greyscale

S100: preparing an anode layer (30) on a substrate (10/20) (see Shi, Figs.1-2 as shown above and ¶ [0063]); 
S101: preparing a hole transport layer (50/60): coating a polymer aqueous solution on the anode layer (30) and drying after coating to obtain the hole transport layer (50/60) (see Shi, Figs.1 and 3-4 as shown above and ¶ [0067]- ¶ [0077]); 
S102: preparing a light-emitting layer (70): coating a light emitting layer material and a solvent solution on the hole transport layer (50/60) and drying after coating to obtain the light-emitting layer (70) (see Shi, Figs.1 and 5 as shown above and ¶ [0078]- ¶ [0083]); 
S103: preparing an electron transport layer (80): coating a mixed solution for the electron transport layer (80) on the light-emitting layer (70) and drying after coating to obtain the electron transport layer (80) (see Shi, Figs.1 and 6 as shown above and ¶ [0084]- ¶ [0092]); 
90): after finishing the above steps, preparing a cathode layer (90) on the electron transport layer (80) (see Shi, Figs.1 and 7 as shown above and ¶ [0093]- ¶ [0103]); 
wherein in the step S101, the coating is a spin coating process (see Shi, Fig.1 as shown above and ¶ [0101]); 
wherein in the step S102, the coating is a spin coating process (see Shi, Fig.1 as shown above and ¶ [0101]).  
Shi is silent upon explicitly disclosing wherein S102: preparing a light-emitting layer: coating a perovskite precursor solution on the hole transport layer;
wherein in the step S101, a rate of spin coating ranges from 2500 rpm to 4000 rpm; 
wherein in the step S102, a rate of spin coating ranges from 500 rpm to 5000 rpm.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to improve the efficiency of light-emitting device.
For support see Kim, which teaches wherein S102: preparing a light-emitting layer (130/230): coating a perovskite precursor solution on the hole transport layer (120/220) (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0175]- ¶ [0176], and ¶ [0184]);
wherein in the step S101, a rate of spin coating ranges from 2500 rpm to 4000 rpm (2,000 rpm to about 5,000 rpm) (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0175]- ¶ [0176], and ¶ [0184]); 
300 rpm to about 4,000 rpm) (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0175]- ¶ [0176], and ¶ [0184]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shi and Kim to enable the known processing conditions as taught by Kim in order to improve the efficiency of light-emitting device (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0175]- ¶ [0176], and ¶ [0184]).
In addition, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shi and Kim to enable the known light emitting materials as taught by Kim in order to improve the efficiency of light-emitting device, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving the efficiency of light-emitting device involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
The combination of Shi and Kim teaches an overlapping rate of spin coating ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the rate of spin coating ranges through routine experimentation and optimization to improve the efficiency of light-emitting device because the rate of spin coating ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover 
Regarding Claim 2: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 1 as above. The combination of Shi and Kim further teaches wherein in the step S102, solutes in the perovskite precursor solution comprise MABr and PbBr2 (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0171], and ¶ [0175]- ¶ [0176]).
Regarding Claim 3: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 1 as above. The combination of Shi and Kim further teaches wherein in the step S101, time for the spin coating process ranges from 40 seconds to 80 seconds (30 seconds) (see Kim, Figs.1-2 and ¶ [0175]- ¶ [0176]).  
The combination of Shi and Kim teaches a smaller time for the spin coating process as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the time for the spin coating process through routine experimentation and optimization to obtain desired thickness and improve the efficiency of light-emitting device because the time for the spin coating process is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 4: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 3 as above. The combination of Shi and Kim further teaches wherein after the spin coating process, dry by an annealing process at a temperature of 120°C to 160°C for 15 minutes to 30 minutes (100°C for 10 minutes) (see Kim, Figs.1-2 and ¶ [0175]- ¶ [0176]).  
The combination of Shi and Kim teaches a smaller time for annealing process after the spin coating process as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the time for annealing process after the spin coating process through routine experimentation and optimization to dry the spin coated layer (note: drying duration also determined by the thickness of the spin coated layer) and improve the efficiency of light-emitting device because the time for annealing process after the spin coating process is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 5: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 1 as above. The combination of Shi and Kim further teaches wherein in the step S102, time for the spin coating process ranges from 50 seconds to 120 seconds (10 seconds) (see Kim, Figs.1-2 and ¶ [0175]- ¶ [0176]).  

Regarding Claim 6: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 5 as above. The combination of Shi and Kim further teaches wherein after the spin coating process, dry by an annealing process at a temperature of 80°C to 120°C for 10 minutes to 60 minutes (100°C for 10 minutes) (see Kim, Figs.1-2 and ¶ [0175]- ¶ [0176]).  
The combination of Shi and Kim teaches a smaller time for annealing process after the spin coating process as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the time for annealing process after the spin coating process through routine experimentation and optimization to dry the spin coated layer (note: drying duration also determined by the thickness of the spin coated layer) and improve the efficiency of light-emitting device because the time for annealing process after the spin coating process is a result-effective variable and there is no 
Regarding Claims 10 and 11: Shi discloses a preparing method of a perovskite organic light-emitting diode (see Shi, Figs.1-7 as shown above and ¶ [0002]), comprising following steps: 
S100: preparing an anode layer (30) on a substrate (10/20) (see Shi, Figs.1-2 as shown above and ¶ [0063]); 
S101: preparing a hole transport layer (50/60): coating a polymer aqueous solution on the anode layer (30) and drying after coating to obtain the hole transport layer (50/60) (see Shi, Figs.1 and 3-4 as shown above and ¶ [0067]- ¶ [0077]); 
S102: preparing a light-emitting layer (70): coating a light emitting layer material and a solvent solution on the hole transport layer (50/60) and drying after coating to obtain the light-emitting layer (70) (see Shi, Figs.1 and 5 as shown above and ¶ [0078]- ¶ [0083]); 
S103: preparing an electron transport layer (80): coating a mixed solution for the electron transport layer (80) on the light-emitting layer (70) and drying after coating to obtain the electron transport layer (80) (see Shi, Figs.1 and 6 as shown above and ¶ [0084]- ¶ [0092]); 
S104: preparing a cathode layer (90): after finishing the above steps, preparing a cathode layer (90) on the electron transport layer (80) (see Shi, Figs.1 and 7 as shown above and ¶ [0093]- ¶ [0103]) (as claimed in claim 10). 

Before effective filing date of the claimed invention the disclosed processing conditions were known in order to improve the efficiency of light-emitting device.
For support see Kim, which teaches wherein in the step S102, solutes in the perovskite precursor solution comprise MABr and PbBr2 (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0171], ¶ [0176], and ¶ [0184]) (as claimed in claim 11).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shi and Kim to enable the known light emitting materials as taught by Kim in order to improve the efficiency of light-emitting device, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving the efficiency of light-emitting device involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding Claim 12: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 10 as above. The combination of Shi and Kim further teaches wherein in the step S101, the coating is a spin coating process, a rate of spin coating ranges from 2500 rpm to 4000 rpm (2,000 rpm to about 5,000 rpm), and time for the spin coating process ranges from 40 seconds to 80 seconds (30 seconds) (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0175]- ¶ [0176], and ¶ [0184]).  
The combination of Shi and Kim teaches a smaller time for the spin coating process as shown above; however, it would have been obvious to one of ordinary skill 
In addition, the combination of Shi and Kim teaches an overlapping rate of spin coating ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the rate of spin coating ranges through routine experimentation and optimization to improve the efficiency of light-emitting device because the rate of spin coating ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 13: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 12 as above. The combination of Shi and Kim further teaches wherein after the spin coating process, dry by an annealing process at a temperature of 120°C to 160°C for 15 minutes to 30 minutes (100°C for 10 minutes) (see Kim, Figs.1-2 and ¶ [0175]- ¶ [0176]).  
note: drying duration also determined by the thickness of the spin coated layer) and improve the efficiency of light-emitting device because the time for annealing process after the spin coating process is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 14: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 10 as above. The combination of Shi and Kim further teaches wherein in the step S102, the coating is a spin coating process, a rate of spin coating ranges from 2500 rpm to 5000 rpm (300 rpm to about 4,000 rpm), and time for the spin coating process ranges from 50 seconds to 120 seconds (10 seconds) (see Kim, Figs.1-2, ¶ [0049]- ¶ [0061], ¶ [0107]- ¶ [0115], ¶ [0175]- ¶ [0176], and ¶ [0184]).  
The combination of Shi and Kim teaches a smaller time for the spin coating process as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the time for the spin coating process through routine experimentation and 
In addition, the combination of Shi and Kim teaches an overlapping rate of spin coating ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the rate of spin coating ranges through routine experimentation and optimization to improve the efficiency of light-emitting device because the rate of spin coating ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 15: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 14 as above. The combination of Shi and Kim further teaches wherein after the spin coating process, dry by an annealing process at a temperature of 80°C to 120°C for 10 minutes to 60 minutes (100°C for 10 minutes) (see Kim, Figs.1-2 and ¶ [0175]- ¶ [0176]).  
The combination of Shi and Kim teaches a smaller time for annealing process after the spin coating process as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the note: drying duration also determined by the thickness of the spin coated layer) and improve the efficiency of light-emitting device because the time for annealing process after the spin coating process is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2019/0229298 A1, hereinafter refer to Shi) and Kim (U.S. 2021/0066635 A1, hereinafter refer to Kim) as applied to claims 1 and 10 above, and further in view of Chen et al. (U.S. 2018/0233688 A1, hereinafter refer to Chen) and Carroll (U.S. 2018/0248144 A1, hereinafter refer to Carroll).
Regarding Claims 7 and 16: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as applied to claims 1 and 10 above. The combination of Shi and Kim is silent upon explicitly disclosing wherein in the step S103, the coating is a spin coating process, a rate of3 spin coating ranges from 2500 rpm to 4000 rpm, and time for the spin coating process ranges from 30 seconds to 90 seconds (as claimed in claim 7);  
wherein in the step S103, the coating is a spin coating process, a rate of spin coating ranges from 2500 rpm to 4000 rpm, and time for the spin coating process ranges from 30 seconds to 90 seconds (as claimed in claim 10).

For support see Chen and Carroll, which teaches wherein in the step S103, the coating is a spin coating process, a rate of3 spin coating ranges from 2500 rpm to 4000 rpm (1500 rpm and 4000 rpm), and time for the spin coating process ranges from 30 seconds to 90 seconds (45 seconds) (see Chen, ¶ [0003] and ¶ [0074] and Carroll, ¶ [0005] and ¶ [0082]) (as claimed in claim 7); 
wherein in the step S103, the coating is a spin coating process, a rate of spin coating ranges from 2500 rpm to 4000 rpm (1500 rpm and 4000 rpm), and time for the spin coating process ranges from 30 seconds to 90 seconds (45 seconds) (see Chen, ¶ [0003] and ¶ [0074] and Carroll, ¶ [0005] and ¶ [0082]) (as claimed in claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shi, Kim, Chen, and Carroll to enable the known processing conditions as taught by the combination of Chen and Carroll in order to reduce the power consumption of the light-emitting device and increase emission from the single light emitting layer at low alternating current voltage frequencies and increase emission from the triplet light emitting layer at higher alternating current voltage frequency (see Chen, ¶ [0003] and ¶ [0074] and Carroll, ¶ [0005] and ¶ [0082]).

In addition, the combination of Shi, Kim, Chen, and Carroll teaches an overlapping rate of spin coating ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the rate of spin coating ranges through routine experimentation and optimization to improve the efficiency of light-emitting device because the rate of spin coating ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 8: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 7 as above. The combination of Shi, Kim, Chen, and Carroll further teaches wherein after the spin coating process, dry by an 120° C. for 30 min) (see Chen, ¶ [0003] and ¶ [0074] and Carroll, ¶ [0005] and ¶ [0082]).
The combination of Shi, Kim, Chen, and Carroll teaches a smaller time for annealing process after the spin coating process as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the time for annealing process after the spin coating process through routine experimentation and optimization to dry the spin coated layer (note: drying duration also determined by the thickness of the spin coated layer) and improve the efficiency of light-emitting device because the time for annealing process after the spin coating process is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 17: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as set forth in claim 16 as above. The combination of Shi, Kim, Chen, and Carroll further teaches wherein after the spin coating process, dry by an annealing process at a temperature of 60°C to 100°C for 15 minutes to 30 minutes (120° C. for 30 min) (see Chen, ¶ [0003] and ¶ [0074] and Carroll, ¶ [0005] and ¶ [0082]).
The combination of Shi, Kim, Chen, and Carroll teaches a smaller time for annealing process after the spin coating process as shown above; however, it would note: drying duration also determined by the thickness of the spin coated layer) and improve the efficiency of light-emitting device because the time for annealing process after the spin coating process is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2019/0229298 A1, hereinafter refer to Shi) and Kim (U.S. 2021/0066635 A1, hereinafter refer to Kim) as applied to claims 1 and 10 above, and further in view of Carroll (U.S. 2018/0248144 A1, hereinafter refer to Carroll).
Regarding Claims 9 and 18: Shi as modified teaches a preparing method of a perovskite organic light-emitting diode as applied to claims 1 and 10 above. The combination of Shi and Kim is silent upon explicitly disclosing wherein the mixed solution for the electron transport layer comprises a TPBi solution, a concentration of the TPBi solution ranges from 0.02 mol/L to 0.08 mol/L (as claimed in claim 9);
wherein the mixed solution for the electron transport layer comprises a TPBi solution, a concentration of the TPBi solution ranges from 0.02 mol/L to 0.08 mol/L (as claimed in claim 18).

For support see Carroll, which teaches wherein the mixed solution for the electron transport layer comprises a TPBi solution, a concentration of the TPBi solution ranges from 0.02 mol/L to 0.08 mol/L (24 mg/mL = (1 mg/mL = 21.7391304 mmol/L = 24mg/mL = 521 mmol/L= 0.521 mol/L)) (see Carroll, ¶ [0005] and ¶ [0082]) (as claimed in claim 9);
wherein the mixed solution for the electron transport layer comprises a TPBi solution, a concentration of the TPBi solution ranges from 0.02 mol/L to 0.08 mol/L (24 mg/mL = (1 mg/mL = 21.7391304 mmol/L = 24mg/mL = 521 mmol/L= 0.521 mol/L)) (see Carroll, ¶ [0005] and ¶ [0082]) (as claimed in claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shi, Kim, and Carroll to enable the mixed solution for the electron transport layer comprises a TPBi solution, a concentration of the TPBi solution ranges from 0.02 mol/L to 0.08 mol/L (24 mg/mL = (1 mg/mL = 21.7391304 mmol/L = 24mg/mL = 521 mmol/L= 0.521 mol/L)) as taught by Carroll in order to increase emission from the single light emitting layer at low alternating current voltage frequencies and increase emission from the triplet light emitting layer at higher alternating current voltage frequency (see Carroll, ¶ [0005] and ¶ [0082]).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BITEW A DINKE/Primary Examiner, Art Unit 2896